                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Nathashia Lee Williams,                 )
                                        )
                     Plaintiff,         )             Civil Action No.: 4:17-cv-1475-TLW
                                        )
               v.                       )
                                        )                             ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security,                     )
                                        )
                     Defendant.         )
____________________________________ )

       Plaintiff Nathashia Lee Williams brought this action pursuant to 42 U.S.C. § 405(g) to

obtain judicial review of a final decision of the Defendant, Acting Commissioner of Social

Security, denying her claims for Disability Insurance Benefits. ECF No. 1. This matter is before

the Court for review of the Report and Recommendation (the Report) filed on September 19, 2018,

by United States Magistrate Judge Thomas E. Rogers, III, to whom this case had previously been

assigned pursuant to Local Civil Rule 73.02(B), (D.S.C.). ECF No. 20. In the Report, the

Magistrate Judge recommends reversing the Commissioner’s decision and remanding the case. Id.

On November 3, 2018, the Commissioner filed a notice that there are no objections to the Report.

ECF No. 22. The matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Report to

which a specific objection is registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained therein. 28 U.S.C. § 636. However, in the absence of objections to the

Report, the Court is not required to give any explanation for adopting the Magistrate Judge’s

recommendation. See Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). In such a case, “a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear



                                                 1
error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

       In light of this standard, the Court has carefully reviewed the Report, the relevant filings,

and the applicable law and notes that the Commissioner has no objection to the Report. ECF

No. 22. After careful consideration, the Court concludes that it is appropriate for the

Administrative Law Judge (ALJ) to discuss how the RFC accounts for limitations in concentration,

persistence, and pace or to explain why the moderate limitations in concentration, persistence, and

pace the ALJ previously found do not translate into a limitation in the RFC. See ECF No. 20 at 15.

The Court makes no determination as to whether further discussion of the evidence will change

the ALJ’s final decision to deny benefits. It is hereby ORDERED that the Report, ECF No. 20, is

ACCEPTED. For the reasons articulated by the Magistrate Judge, the Commissioner’s decision

is REVERSED and this case is REMANDED to the Commissioner for further proceedings

consistent with the Report and this Order.

       IT IS SO ORDERED.

                                                             s/ Terry L. Wooten_____________
                                                             TERRY L. WOOTEN
                                                             Chief United States District Judge

December 17, 2018
Columbia, South Carolina




                                                 2
